By the Court, Welles, P. J.
According to the doctrine of the court in The People v. Bodine, (1 Denio, 314,) the charge to the jury in this case, in regard to the consequence of the defendant’s omission to give evidence of good character, was erroneous. If the court had simply declined charging as requested by the prisoner’s counsel, there would have been no error on that subject, as no evidence had been offered on either side, touching the defendant’s general character; and according to some of the authorities, the views contained in the charge, were sound, But the more recent cases, hold that where no proof of general Character is given, the law assumes that it is of ordinary *611fairness. A prisoner on trial, may show what his reputation is, and then the question is open to the prosecution, and for the jury to determine, like other controverted facts. But if the prisoner chooses to give no evidence on the subject, the jury are not at liberty to indulge in conjecture that his character is bad, in order to infer that he is guilty of the particular crime charged. As the judgment must be reversed, on the ground of this error in the charge, it becomes unnecessary to consider the other questions raised on the bill of exceptions.-
The judgment of the court of oyer and terminer must be reversed, and a new trial granted.